Citation Nr: 0910845	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
fracture, right second toe.

2.  Entitlement to an initial compensable evaluation for 
acne.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
December 1986, and from July 2002 to July 2003.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO that granted service connection for acne, evaluated as 
noncompensable, denied a compensable evaluation for residuals 
of a right second toe fracture, and denied service connection 
for migraine headaches.  The Veteran filed a timely appeal of 
each of these determinations to the Board.  

As the Veteran is in receipt of less than the maximum 
schedular rating for her service-connected disabilities, 
these issues remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration of staged ratings 
following an initial grant of service connection).  

The issues of entitlement to service connection for migraine 
headaches and entitlement to a higher evaluation for service-
connected acne are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residuals of right second toe fracture 
do not result in a moderate level of disability, nor is the 
condition manifested by atrophy of the musculature, disturbed 
circulation, claw feet, metatarsalgia, hammertoes, hallux 
valgus or hallux rigidus, or nonunion or malunion of the 
tarsal or metatarsal bones.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for residuals of right second toe fracture have not been met.  
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5277-5284 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in August 2004 and May 2008, the RO provided 
the Veteran with the required notice under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b) with respect to her claims.  The 
Veteran was also generally invited to send information or 
evidence to VA that may support her claims, was advised of 
the basic law and regulations governing the claims, the basis 
for the decisions regarding her claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

Here, the Board notes that, for the Veteran's increased-
compensation claim for residuals of a right second toe 
fracture, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41- 42.  

In this case, the August 2004 RO letter did not meet all of 
the foregoing requirements described in Vasquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  To demonstrate this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App.  at 48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
August 2004 RO letter specifically informed the Veteran that 
she should submit evidence showing that her service-connected 
disabilities had increased in severity and proceeded to 
suggest documents and records that would tend to demonstrate 
this worsening.  The Veteran was also afforded a Statement of 
the Case dated in March 2006 that set forth the criteria for 
functional impairment, to include the effects of the 
disability upon the person's ordinary activity, and set forth 
what was required for a higher evaluation for the Veteran's 
service-connected disabilities.  In addition, the Veteran's 
claim was readjudicated in three subsequent supplemental 
statements of the case that responded to additional evidence 
submitted by the Veteran and, during the December 2008 
hearing before the undersigned, the Veteran testified 
regarding the severity of her service-connected disabilities 
and the effect that they had on her daily life. 

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error as the 
Veteran and her representative had ample opportunity to 
participate in the administrative appellate proceedings.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to increased rating claims.  

Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's service connection claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
the Veteran's testimony before the Board, and statements 
submitted by the Veteran and her representative in support of 
the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  
Where an increase in the level of a service-connected 
disability is at issue, as it is in the Veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  
	
In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a Veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  

Here, the Veteran contends that her service-connected 
residuals of right second toe fracture warrant a higher 
evaluation.  

The Veteran's disability is currently evaluated as 
noncompensable under Diagnostic Code 5284.  Under this code, 
the Veteran's disability will be evaluated as  noncompensable 
unless the condition is found to be moderate, at which point 
it will be evaluated as 10 percent disabling.  If the 
condition is found to be moderately severe, the condition 
warrants a 20 percent evaluation.  For a severe condition, a 
maximum 30 percent evaluation is warranted.  

The medical evidence in this case consists primarily of 
outpatient treatment records and VA examinations dated in 
January 2005 and January 2008.

The January 2005 VA examiner noted the Veteran's right second 
toe fracture in 1984.  The Veteran was indicated to have pain 
and stiffness with standing and walking.  The examiner stated 
that there was no surgery, no functional impairment, and no 
time lost from work.  An examination of the feet and toes did 
not show any sign of abnormal weight bearing, and the Veteran 
did not use any device to ambulate.  The Veteran could not 
bend the right second toe.  The PIP joint was tender, but 
there was no flat feet or other deformity, and palpation of 
the plantar surface of the feet revealed no tenderness.  
Examination of the Achilles tendon revealed good alignment 
and examination of all toes produced no additional pain.  
Dorsiflexion of the ankle joint  revealed no limitation.  
Neurologocal examination of the lower extremities was normal 
and an x-ray of the right second toe showed no fracture.  

The Veteran was again examined in January 2008.  The 
Veteran's history of right second toe fracture was noted.  
The Veteran reported that the toe was originally set 
incorrectly.  As a result, the Veteran reports pain in the 
toe and that wearing shoes can sometimes be painful.  She 
indicated that she cannot bend the toe and that it hurts to 
bend a little.  The Veteran indicated that, at rest, she does 
not have any pain, weakness, stiffness, swelling, or fatigue, 
but that while standing or walking, she has pain, weakness, 
and stiffness (although no swelling or fatigue).  The Veteran 
reported that she has had no surgery for the toe and was not 
receiving any treatment for the condition.  An examination of 
the foot revealed tenderness, but no painful motion, edema, 
disturbed circulation, weakness, or atrophy of the 
musculature.  There was no active motion in the 
metatarsophalangeal joint of either great toe.  The Veteran's 
gait was within normal limits.  There was also no pes planus, 
pes cavus, hammer toes, Morton's Metatarsalgia, Hallux valgus 
or Hallus rigidus, and the examiner indicated that the 
Veteran did not have any limitation with standing and 
walking.  She was also noted to not require any type of 
support with her shoes.  X-rays revealed postoperative 
changes to the right 5th toe, but no evidence of fractures to 
the right second toe.  In sum, the examiner indicated that 
the residuals of the right second toe fracture were continued 
pain and discomfort mostly during exertional activity. 

 Based on the foregoing, the Board finds that a compensable 
evaluation for the Veteran's residuals of right second toe 
fracture is not warranted.  

Under Diagnostic Codes 5284, a higher evaluation is not 
warranted unless the disability is found to be moderate.  
Here, neither VA examiner indicated any functional limitation 
as a result of Veteran's condition and the January 2008 
examiner specifically noted no limitation with standing or 
walking. The only real residuals consisted of pain and 
discomfort.  The Board finds that this does not rise to the 
level of a moderate disability.

The Veteran's disability also does not warrant a higher 
evaluation under Diagnostic Codes 5277 to 5283 as the Veteran 
has not been found to have atrophy of the musculature, 
disturbed circulation, claw feet, metatarsalgia, hammertoes, 
hallux valgus or hallux rigidus, or nonunion or malunion of 
the tarsal or metatarsal bones.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain and discomfort, as 
noted above, the record reflects full function.  In addition, 
neither examiner indicated that the Veteran had additional 
limitation beyond what is reflected on the examination 
reports because of pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use. The Board 
therefore holds that a higher evaluation under the provisions 
of DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's disability reflects an 
exceptional or unusual a disability picture so as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A compensable evaluation for residuals of fracture, right 
second toe, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for migraine headaches and a higher evaluation for 
acne must be remanded for further action.

First, the Board notes that the Veteran has spent a 
significant amount of time in the Reserves and possibly the 
Alaska National Guard, after her original period of active 
duty ended in 1986.  Unfortunately, the Veteran's claims file 
does not contain sufficient documentation of her periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) for the period of time from 1986 until 
her discharge from the Reserves and the Guard. VA must have 
this information to adjudicate the Veteran's service 
connection claim because, with few exceptions, service 
connection for disabilities resulting from disease can only 
be established if the disease was incurred during a period of 
active service or ACDUTRA. In other words, service connection 
is not warranted for diseases (with the exception of limited 
cardiovascular conditions specifically noted) unless the 
individual was on active duty or ACDUTRA at the time of the 
disablement or death due to the injury or disease.  Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 
Fed. Reg. 45,712 (1990).  

The Veteran has a current diagnosis of headaches, migraines.  
She also had complaints in 1988 and 1993 for "headaches", one 
of which does not appear to have a diagnosis and one of which 
has a diagnosis of "sinusitis."  Since neither in-service 
headache complaint appears to be the result of head trauma or 
any injury, these headaches may be the result of a disease 
process. 

The Board finds that this matter must be remanded and that 
upon remand the AMC/RO should request all personnel and 
medical records for the Veteran's entire period of service in 
the Reserves and the National Guard and determine the 
Veteran's periods of ACDUTRA and INACDUTRA from the date of 
the Veteran's 1986 discharge from active duty service until 
present time.  The RO/AMC must afford the Veteran a VA 
examination if the additional information indicates that the 
Veteran has a current headache disability as the result of a 
disease process incurred during a period of active duty or a 
period of ACDUTRA or if the Veteran has a current headache 
disability as the result of a period of active duty, ACDUTRA, 
or INACDUTRA. See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Veteran testified at her Board hearing that she has 
received treatment for her service-connected acne from "Dr. 
Hwang."  No treatment records from "Dr. Hwang", however, 
have been associated with the Veteran's claims file.  Upon 
remand, therefore, the AMC/RO should request that the Veteran 
sign the appropriate medical release forms to allow VA to 
obtain these records.

Accordingly, the remaining matters are REMANDED to the RO for 
the following actions:

1.  The AMC/RO should take appropriate 
steps to contact the Veteran and request 
that she identify all VA and non-VA 
health care providers, other than those 
whose records are already associated with 
the claims folder, that have treated her 
since service for her claimed 
disabilities.  This should include the 
treatment records from "Dr. Hwang."  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing of 
the unavailability of such records.  

2.  The AMC/RO should also contact the 
appropriate sources, to include the Army 
Reserve Personnel Center, 9700 Page 
Avenue, St. Louis, MO 63132-5200; the 
Reserve Personnel Command; the Veteran's 
actual Reserve Unit; and the Office of 
the Alaska Adjutant General, and request 
documentation in order to determine the 
Veteran's periods of ACDUTRA and 
INACDUTRA for the period of time after 
1986 until the Veteran was discharged 
from the Reserves or the Guard.  In 
addition, the AMC/RO should request all 
personnel and medical records for the 
Veteran's entire period of service in the 
Reserves and the National Guard.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the AMC/RO should determine 
all periods of ACDUTRA and INACDUTRA for 
the Veteran.

4.  IF the evidence indicates that the 
Veteran has a current headache disability 
as the result of a disease process 
incurred during a period of active duty 
or a period of ACDUTRA or that the 
Veteran has a current headache disability 
as the result of an injury or disease 
incurred during a period of active duty, 
ACDUTRA, or INACDUTRA, the AMC/RO must 
arrange for the Veteran to undergo a VA 
examination.

5.  If the Veteran has an examination for 
her headache disability claim, the claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
headaches found to be present.  For each 
headache disability diagnosed on 
examination, the examiner should opine as 
to the whether it is at least as likely 
as not that the Veteran's current 
headache disability is etiologically 
related to a disease process (including 
sinus headaches and migraines) incurred 
during a period of active duty service or 
ACDUTRA or an injury incurred during a 
period of active duty service, ACDUTRA, 
or INACDUTRA.

6.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, the 
Veteran and her representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


